UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (MarkOne) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17325 Colorado 88-0218499 (State of Incorporation) (I.R.S. Employer Identification No.) 5444 Westheimer Road Suite1440 Houston, Texas 77056 (Address of principal executive offices, including zip code) (713) 626-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock, par value $0.0001 per share, outstanding as of July 31, 2010 was 723,050,444 TABLE OF CONTENTS ERHC ENERGY INC. Part I. Financial Information Page Item 1. Financial Statements 4 Unaudited Consolidated Balance Sheets at June 30, 2010 and September 30, 2009 4 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2010 and 2009, and for the period from inception, September 5, 1995 to June 30, 2010 5 Unaudited Consolidated Statements of Cash Flows for the Nine Months EndedJune 30, 2010 and 2009, and for the period from inception, September 5, 1995 to June 30, 2010 6 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 Part II. Other Information Item 1. Legal Proceedings 24 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 1 Table of Contents Forward-Looking Statements ERHC Energy Inc. (the “Company”) or its representatives may, from time to time, make or incorporate by reference certain written or oral statements of historical fact, statementsthatinclude, but are not limited to, information concerning the Company’s possible or assumed future business activities and results of operations and statements about the following subjects: • business strategy; • growth opportunities; • future development of concessions, exploitation of assets and other business operations; • future market conditions and the effect of such conditions on the Company’s future activities or results of operations; • future uses of and requirements for financial resources; • interest rate and foreign exchange risk; • future contractual obligations; • outcomes of legal proceedings including, without limitation, the ongoing investigations of the Company; • future operations outside the United States; • competitive position; • expected financial position; • future cash flows; • future liquidity and sufficiency of capital resources; • future dividends; • financing plans; • tax planning; • budgets for capital and other expenditures; • plans and objectives of management; • compliance with applicable laws; and • adequacy of insurance or indemnification. These types of statements and other forward-looking statements inherently are subject to a variety of assumptions, risks and uncertainties that could cause actual results, levels of activity, performance or achievements to differ materially from those expected, projected or expressed in forward-looking statements.These risks and uncertainties include, among others, the following: • general economic and business conditions; • worldwide demand for oil and natural gas; • changes in foreign and domestic oil and gas exploration, development and production activity; • oil and natural gas price fluctuations and related market expectations; • termination, renegotiation or modification of existing contracts; • the ability of the Organization of Petroleum Exporting Countries, commonly called OPEC, to set and maintain production levels and pricing, and the level of production in non-OPEC countries; • policies of the various governments regarding exploration and development of oil and gas reserves; • advances in exploration and development technology; • the political environment of oil-producing regions; • political instability in the Democratic Republic of Sao Tome and Principe and the Federal Republic of Nigeria • casualty losses; • competition; • changes in foreign, political, social and economic conditions; • risks of international operations, compliance with foreign laws and taxation policies and expropriation or nationalization of equipment and assets; • risks of potential contractual liabilities; • foreign exchange and currency fluctuations and regulations, and the inability to repatriate income or capital; • risks of war, military operations, other armed hostilities, terrorist acts and embargoes; 2 Table of Contents • regulatory initiatives and compliance with governmental regulations; • compliance with environmental laws and regulations • compliance with tax laws and regulations; • customer preferences; • effects of litigation and governmental proceedings; • cost, availability and adequacy of insurance; • adequacy of the Company’s sources of liquidity; • labor conditions and the availability of qualified personnel; and • various other matters, many of which are beyond the Company’s control. The risks and uncertainties included here are not exhaustive.Other sections of this report and the Company’s other filings with the U.S. Securities and Exchange Commission (“SEC”) include additional factors that could adversely affect the Company’s business, results of operations and financial performance.Given these risks and uncertainties, investors should not place undue reliance on our statements concerning future intent.Our statements included in this report speak only as of the date of this report.The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any of our statements to reflect any change in its expectations with regard to the statements or any change in events, conditions or circumstances on which any forward-looking statements are based. 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED BALANCE SHEETS June 30, 2010 and September 30, 2009 June 30, September 30, ASSETS Current assets: Cash $ $ Prepaid expenses and other Total current assets DRSTP concession fee Furniture and equipment, net Certificate of deposit Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities, related party Accrued interest Convertible debt Total current liabilities Commitments and contingencies: Shareholders' equity: Preferred stock, par value $0.0001; authorized 10,000,000; none issued and outstanding - - Common stock, par value $0.0001; authorized 950,000,000 shares; issued and outstanding 723,050,444 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended June 30, 2010 and 2009 and for the Period From Inception, September 5, 1995, to June 30, 2010 Three Months Ended June 30, Nine Months Ended June 30, Inception to June 30, Costs and expenses: General and administrative $ Depreciation and depletion Gain on sale of partial interest in DRSTP concession - ) Write-offs and abandonments - Total costs and expenses ) Other income and (expenses): Interest income 88 Gainfrom settlements - Other income - Interest expense ) Provision for loss on deposits - ) - ) ) Loss on extinguishment of debt - ) Total other income and (expenses), net ) Loss before benefit (provision) for income taxes ) Benefit (provision) for income taxes: Current - ) Deferred - Total benefit (provision) for income taxes - ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares of common shares outstanding basic and diluted The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2010 and 2009, and for the Period From Inception, September 5, 1995 to June 30, 2010 Inception to Nine Months Ended June 30, June 30, Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and depletion expense Provision for loss on deposits - Write-offs and abandonments - - Deferred income taxes - - ) Compensatory stock options - Gain from settlement - - ) Gain on sale of partial interest in DRSTP concession - - ) Amortization of beneficial conversion feature associated with convertible debt - - Amortization of deferred compensation - - Loss on extinguishment of debt - - Stock issued for services - - Stock issued for settlements - - Stock issued for officer bonuses - - Stock issued for interest and penalties on convertible debt - - Stock issued for board compensation - Investment income - ) - Changes in operating assets and liabilities: Prepaid expenses and other current assets ) ) Accounts payable and other accrued liabilities ) ) Accounts payable and accrued liabilities, related party ) Accrued retirement obligation - - Net cash used in operating activities ) ) ) The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents ERHC ENERGY INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, 2010 and 2009, and for the Period From Inception, September 5, 1995 to June 30, 2010(continued) Inception to Nine Months Ended June 30, June 30, Cash Flows From Investing Activities Purchase of long-term investment $
